Respondent mother’s claim that the court, following a hearing pursuant to Family Court Act § 1028, erred in denying her application to have the children returned to her pending the neglect proceeding was rendered moot by the subsequent fact-finding determination of neglect (see Matter of Charnel T., 49 AD3d 427 [2008]).
The Family Court’s determination that neglect was proved by a preponderance of the evidence was amply supported by the record. The mother had, inter alia, a conviction of aggravated sexual abuse of her older children in another state, for which she served five years, a long history of drug abuse that extended, by her own admission, five months into her pregnancy with the younger of the subject children, and a history of serious mental illness (see Matter of Justice T., 305 AD2d 1076 [2003], lv denied 100 NY2d 512 [2003]). Concur — Mazzarelli, J.P., Andrias, DeGrasse, Richter and Abdus-Salaam, JJ.